AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 oft   G
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed. On or After November 1, 1987)
                                     v.

                     Alejandro Alvarez-Garcia                               Case Number: 3:19-mj-22097

                                                                            Paul W. Bl e
                                                                            Defendant's Atton ey


REGISTRATION NO. 85316298

THE DEFENDANT:
 IZl pleaded guilty to count(s) -~~__o_~~~~~~~~~~~-t-~1"i'f.cr.fil'T1F"17.i'ffi'i'~~~~~
                                 1 of Complaint
 D was found guilty to count( s)
   after a plea of not guilty.                                                             _ _,
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                                         ~-------'-------~-----~

 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                              __/_I)____ days
  IZl Assessment: $10 WAIVED IZI Fine: WAIVED
   IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  tl;ie defendant's possession at the time of arrest upon their deportation or removal.  2.. (h i Pre 5
 ;ti Court_,{es;o~ends defendant be deported/removed with relative, Pe cl r D A Iv Cl ( e     charged in case
  \{) 1Vl:J1-.:.i..o      \5              . .
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, May 24, 2019
                                                                          Date of Imposition of Sentence

                 ,//./'C")
 Received "       'f \
               ~Du=s~f\[/7-,---~.~~----
                                                                          Jvlicfiae{]. Seng
                                                                          HONORABLE MICHAEL l SENG
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3:19-mj-22097
